Citation Nr: 1044817	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-38 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to a higher rating for posttraumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to December 
1970.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from            a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which, in pertinent part, denied 
entitlement to the benefit sought on appeal. 

In November 2008, the Veteran and his spouse testified during a 
hearing before a Decision Review Officer (DRO) at the RO, a 
transcript of which is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2010) requires that the DRO who chairs a 
hearing fulfill two duties to comply with the above regulation. 
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked. Here, during the hearing, the DRO noted the 
basis of the prior determination and noted the elements of the 
claim that were lacking to substantiate the claim for benefits.         
In addition, the DRO sought to identify any pertinent evidence 
not currently associated with the claims folder that might have 
been overlooked or was outstanding that might substantiate the 
claim. Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
has identified any prejudice in the conduct of the DRO hearing. 
By contrast,             the hearing focused on the elements 
necessary to substantiate the claim and               the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claim for 
benefits. As such, the Board finds that, consistent with Bryant, 
the DRO complied with the duties set forth in         38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claim based on 
the current record.

Through November 2009 correspondence, the Veteran raised 
the issue of entitlement to an increased rating for 
service-connected prostate cancer, status-post radical 
prostatectomy. This claim has not been adjudicated by     
the RO as the Agency of Original Jurisdiction 
(AOJ). Therefore, the Board does not have jurisdiction 
over the matter, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that additional development is necessary to 
supplement the record before issuance of a decision in this case. 

As the Veteran's representative has pointed out, there is not a 
sufficiently contemporaneous record available upon which to 
effectively rate the Veteran's service-connected PTSD. The last 
VA Compensation and Pension examination         in this case was 
completed January 2008, nearly three years ago. Meanwhile,        
the Veteran claims a worsening of service-connected disability. 
As early as in November 2008 in the DRO hearing, the Veteran 
described a worsening of his condition over the previous year 
with increased sleep problems, flashbacks, depressive symptoms, 
and problems maintaining effective social relationships.      In 
view of the fact that the existing record is outdated, and the 
fact that the Veteran identifies possible worsening of 
symptomatology, the Board concludes that a new VA psychiatric 
examination is warranted. See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 
505-06 (1998) ("Where the record does not adequately reveal the 
current state of the claimant's disability ...the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination."). See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Moreover, while this case is on remand, the RO/AMC should 
undertake appropriate action to acquire further available VA 
outpatient records from the Manchester VA Medical Center (VAMC). 
The most recent comprehensive treatment records on file from this 
source are dated from August 2008. The RO/AMC should obtain any 
such additional records and associate them with the claims file. 
Bell v. Derwinski,           2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of all VA records and such records 
are considered evidence of record at the time a decision is 
made). See also 38 C.F.R. § 3.159 (c)(2) (VA will undertake 
reasonable efforts to obtain relevant records in the custody of a 
Federal department or agency).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Manchester 
VAMC and request copies of all available 
records of treatment from that facility dated 
since August 2008. All records and responses 
received should be associated with the claims 
file.

2.	The RO/AMC should schedule the Veteran for 
a VA psychiatric examination to determine the 
current severity of the Veteran's PTSD. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination. All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail. It is 
requested that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected PTSD, in accordance with the rating 
criteria specified at 38 C.F.R. § 4.130, 
Diagnostic Code 9411. The examiner should 
assign a Global Assessment of Functioning 
(GAF) score and explain the basis for this 
finding. 

3.	The RO/AMC should then review the claims 
file.              If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,          11 Vet. App. 268 
(1998).

4.	Thereafter, the RO/AMC should readjudicate 
the claim on appeal, based upon all 
additional evidence received.          If the 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of  
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

